United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, STONEWALL
STATION, Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1952
Issued: February 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from a May 29, 2007 merit decision of
the Office of Workers’ Compensation Programs concerning an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
overpayment appeal.
ISSUES
The issues are: (1) whether the Office properly computed appellant’s pay rate;
(2) whether she received an overpayment in the amount of $1,491.99, for the period January 4
through April 14, 2006 because she received compensation at an incorrect pay rate; and
(3) whether the Office properly denied waiver of the recovery of the overpayment.
FACTUAL HISTORY
On January 4, 2006 appellant, then a 36-year-old part-time flexible clerk, filed an
occupational disease claim alleging that on December 23, 2005 she first realized her bilateral
carpal tunnel syndrome was employment related. She stopped work on January 4, 2006. The

Office accepted appellant’s claim for bilateral carpal tunnel syndrome and authorized left carpal
tunnel release surgery which was performed on July 20, 2006. Appellant was placed on the
periodic rolls for temporary total disability by letter dated July 10, 2006. She accepted a lightduty job offer and returned to light-duty work on October 27, 2006 working 40 hours per week.
In a January 20, 2006 statement, appellant noted that she had worked 40 hours per week
when working as a data conversion operator and that she transferred to part-time flexible clerk in
November 2005. She noted the physical requirements for jobs based on an eight-hour day six
days a week.
On January 25, 2006 appellant filed a claim for compensation (Form CA-7), for the
period January 4 to 20, 2006. On the back of the form the employing establishment noted that it
certified 82.62 hours of leave without pay and that she worked an average of 29 hours per week.
Appellant’s base salary as of the date of the injury was $18.38 per hour and $28.36 per hour for
night differential or $530.12 per week. On January 4, 2006 the date appellant stopped work, the
employing establishment reported her salary to be $18.38 per week base pay and $27.52 per
week for night differential or $531.97 per week. In an accompanying time analysis form,
appellant reported using 2.62 hours of leave without pay, working 26.38 hours for the period
December 31, 2005 to January 5, 2006 and using 80 hours of leave without pay for the period of
January 7 to 20, 2006. She subsequently filed CA-7 claim forms for the period January 21
April 14, 2006. The employing establishment noted to see prior and noted certified leave
without pay in section 14 under remarks.
The record contains computer printouts for the period in question, showing the net
amount appellant was paid $1,167.49,1 for the period January 4 to 20, 2006, $828.61,2 for the
periods January 21 to February 3, 2006 and February 18 to March 3, 2006 and $1,128.03,3 for
the periods February 4 to 17, March 4 to 17 and March 18 to 31, 2006 and April 1 to 14, 2006.
In an overpayment worksheet dated June 24, 2002, the Office noted that appellant was
paid at the wrong pay rate. It indicated that she received an overpayment of compensation for
the period January 4 to April 14, 2006 because she received compensation for a 40-hour
workweek when her work averaged 29 hours per week as a part-time flexible clerk. The Office
determined that appellant received $5,678.73, for the aforementioned period when she should
have received $4,186.74, which resulted in an overpayment of $1,491.99.
On March 5, 2007 the Office made a preliminary finding that an overpayment of
$1,491.99 arose because appellant’s pay rate had been based on a 40-hour work week when she
had averaged a 29-hour workweek. It found that she was not at fault in the creation of the
overpayment. Appellant was informed of her right to challenge the amount of the overpayment
or request a waiver of the overpayment. If she wished a waiver of the overpayment she was
directed to submit financial information by completing an overpayment recovery questionnaire.
1

The gross amount was $1,186.98

2

The gross amount was $840.81.

3

The gross amount was $1,144.08.

2

On March 28, 2007 appellant requested a telephone conference with the Office. She also
requested that the Office send her supporting documentation showing how the overpayment was
calculated.
On May 7, 2007 a telephone conference was held. The Office sought clarification of the
information provided on the overpayment recovery questionnaire. Appellant indicated her total
monthly expenses to be $3,328.70 and monthly income $2,030.00. The Office informed her to
submit pay stubs for both her husband and herself, copies of all current bills and any income or
expenses not listed currently on the overpayment questionnaire form. She was given 15 days to
submit the requested information to the Office. No additional information was received.
In a decision dated May 29, 2007, the Office finalized its preliminary findings on the fact
and amount of the overpayment.4 The Office found that the amount was correct, that appellant
was not at fault in the creation of the overpayment and that she was not entitled to waiver as she
failed to submit the supporting financial documentation. The Office directed appellant that it
would deduct monthly repayment of $50.00 until the overpayment was fully recovered.
LEGAL PRECEDENT -- ISSUE 1
Pay rate for compensation purposes is defined by the Federal Employees’ Compensation
Act and in Office regulations as the employee’s pay at the time of injury, time disability began or
when compensable disability recurred, if the recurrence began more than six months after the
employee resumed regular full-time employment with the United States, whichever is greater.5
Sections 8114(d)(1) and (2) of the Act provide methodology for computation of pay rate
for compensation purposes, by determination of average annual earnings at the time of injury.
Sections 8114(d)(1) and (2) of the Act specify methods of computation of pay for employees
who worked in the employment for substantially the whole year prior to the date of injury and
for employees who did not work the majority of the preceding year, but for whom the position
would be available for a substantial portion of the following year. Section 8114(d)(3) of the Act
provides an alternative method for determination of pay to be used for compensation purposes
when the methods provided in the foregoing sections of the Act cannot be applied reasonably
and fairly.6
ANALYSIS -- ISSUE 1
The Office found that appellant should not have received compensation based on a fulltime pay rate for the period January 4 to April 14, 2006 when she worked an average of 29 hours
per week as a part-time flexible clerk. It then determined her pay rate based upon a 29-hour

4

The Board notes that appellant submitted financial evidence with her appeal to the Board. However, the Board
may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c); Donald R. Gervasi, 57 ECAB ___ (Docket
No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
5

5 U.S.C. § 8101(4); 20 C.F.R. § 10.5(s); see John M. Richmond, 53 ECAB 702 (2002).

6

5 U.S.C. § 8101(d); see Ricardo Hall, 49 ECAB 390 (1998).

3

workweek. However, the Board finds that there are discrepancies in the facts of this case that
require further development of appellant’s pay rate for compensation purposes.
Appellant noted that she had worked 40 hours per week when working as a data
conversion operator and that she transferred to part-time flexible clerk in November 2005. She
detailed the physical requirements for part-time flexible job, which were based on an eight-hour
day six days a week. On January 25, 2006 appellant filed a claim for compensation (Form
CA-7), for the period January 4 to 20, 2006. The employing establishment noted on the back of
the form that it certified 82.62 hours of leave without pay and that appellant worked an average
of 29 hours per week. In an accompanying time analysis form, appellant reported using 2.62
hours of leave without pay, working 26.38 hours for the period December 31, 2005 to January 5,
2006 and using 80 hours of leave without pay for the period January 7 to 20, 2006. Appellant
returned to light-duty work on October 27, 2006 working 40 hours per week. The evidence
requires development on whether or not her position was full time and the number of hours she
worked prior to her injury. The record contains no evidence as to what her tour of duty was or
the number of hours she worked. Appellant indicated that she had worked a 40-hour workweek
when first starting with the employing establishment and then noted duties in her new position
requiring 8 hours a day 6 days a week. The employing establishment noted that appellant
averaged 29 hours of work, yet certified 80 hours of leave without pay for the 2-week period
January 7 to 20, 2006. In calculating the overpayment, the Office relied upon the employing
establishment’s statement that prior to her injury appellant worked an average of 29 hours per
week with no supporting documentation such as time sheets or pay stubs and when other
evidence indicated her position required at least a 40-hour workweek.
The case will be remanded to the Office for further development regarding appellant’s
pay rate. The Office shall determine the number of hours she worked each week and her salary.
Following this and any other development deemed necessary, the Office shall issue an
appropriate decision in the case. As the case must be remanded for further development, the
second issue in the case regarding whether the Office properly denied appellant’s request for
waiver of the recovery of the overpayment is premature.
CONCLUSION
The Board finds that the case is not in posture for a decision and must be remanded to the
Office for further development on the pay rate issue.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 29, 2007 is set aside and the case remanded for further
development consistent with this opinion.
Issued: February 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

